1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     BANK OF AMERICA, N.A.,                          )
4                                                    )
                         Plaintiff,                  )        Case No.: 2:15-cv-00693-GMN-PAL
5
           vs.                                       )
6                                                    )                   ORDER
     SFR INVESTMENTS POOL 1, LLC, et al.,            )
7                                                    )
                         Defendants.                 )
8
                                                     )
9

10         On March 6, 2018, the Court granted summary judgment to Plaintiff Bank of America,
11   N.A., (“Plaintiff”) because, under Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832
12   F.3d 1154 (9th Cir. 2016), the Monterosso Premier Homeowners Association (“HOA”)
13   “foreclosed under a facially unconstitutional notice scheme” and therefore the “foreclosure sale
14   cannot have extinguished” Plaintiff’s deed of trust on the property. (Order 6:24–25, ECF No.
15   99). The Ninth Circuit has since held, however, that Nevada’s homeowner’s association
16   foreclosure scheme is not facially unconstitutional because the decision in Bourne Valley was
17   based on a construction of Nevada law that the Nevada Supreme Court has since made clear
18   was incorrect. See Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d
19   620, 624 (9th Cir. 2019) (recognizing that Bourne Valley “no longer controls the analysis” in
20   light of SFR Investments Pool1, LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev. 2018)).
21   Moreover, for orders from this district that relied on Bourne Valley Court Trust v. Wells Fargo
22   Bank, N.A., 832 F.3d 1154 (9th Cir. 2016), and were thereafter appealed, the Ninth Circuit
23   recently began reversing and remanding such orders in light of Bank of Am., N.A. v. Arlington
24   W. Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir. 2019). See, e.g., U.S. Bank, N.A, v.
25



                                                Page 1 of 2
1    SFR Investments Pool 1, LLC, No. 18-16006, 2019 WL 6817304, at *1 (9th Cir. Dec. 13,
2    2019).
3             Accordingly, to preserve judicial resources,
4             IT IS HEREBY ORDERED that the Court’s prior Order, (ECF No. 99), is
5    VACATED.
6             IT IS FURTHER ORDERED that the parties shall have thirty days from the date of
7    this Order to file renewed dispositive motions.
8             The Clerk of Court shall reopen the case and deliver a copy of this Order to the United
9    States Court of Appeals for the Ninth Circuit, Appeal Number 18-15583.
10
                             18
11            DATED this _____ day of December, 2019.
12

13
                                                    ___________________________________
14
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court
15

16

17

18

19

20

21

22

23

24

25



                                                  Page 2 of 2
